United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
FACILITY, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0429
Issued: August 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2016 appellant filed a timely appeal of a November 16, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established that she is entitled to a schedule award for
more than six percent permanent impairment of the right upper extremity impairment.
FACTUAL HISTORY
On October 12, 2007 appellant, then a 35-year-old laborer custodian, filed a traumatic
injury claim (Form CA-1) alleging that on that day she injured her right arm and shoulder in the
performance of duty. OWCP accepted the claim for a right shoulder sprain and subsequently
accepted right mild shoulder impingement. It accepted that appellant sustained recurrences of
1

5 U.S.C. § 8101 et seq.

disability on May 7, 2008, August 30 and October 4, 2010, and May 9, 2011. Appellant received
supplemental and periodic rolls payments commencing November 28, 2007.
On February 3, 2011 OWCP received appellant’s claim for a schedule award (Form
CA-7). In an April 20, 2011 report, Dr. Damon Cary, a treating osteopath, using the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
determined that appellant had six percent permanent impairment due to cervical spine strain and
right C5 radiculopathy using Table 17-2, page 564, and three percent right shoulder impairment
using Table 15-5, page 401. He noted that appellant had reached maximum medical
improvement (MMI).
An OWCP medical adviser reviewed Dr. Cary’s impairment rating on June 20, 2011 and
concluded that appellant had six percent right upper extremity impairment due to loss of range of
motion using Table 15-34, page 475. He further explained that appellant had reached MMI on
April 20, 2011, the date of Dr. Cary’s examination.
On May 11, 2012 OWCP referred appellant for a second opinion evaluation with
Dr. Robert Allen Smith, a Board-certified orthopedic surgeon, to determine whether she still had
residuals of her accepted employment injury.2 Dr. Smith, in a May 29, 2012 report, provided a
history of illness, noted a right shoulder sprain as the accepted condition, and that mild right
shoulder impingement was subsequently accepted. He related that physical examination of
appellant’s right shoulder revealed no crepitation or instability, she had normal neurologic
examination and normal motor strength. Dr. Smith opined that there was no diagnostic or
clinical evidence supporting an ongoing right shoulder sprain or mild impingement. He related
that, while appellant had a lot of symptoms, they could not be verified by diagnostic testing or
clinical examination. Dr. Smith concluded that appellant was capable of returning to her usual
work duties as her accepted right shoulder sprain and mild impingement had resolved without
residuals.
By decision dated January 23, 2013, OWCP advised appellant that she was entitled to a
schedule award for six percent right upper extremity permanent impairment. It informed her that
benefits for her schedule award could not be paid as she was currently in receipt of benefits for
total disability on the periodic rolls. In an attached memorandum, OWCP noted that the
schedule award determination was based upon a June 14, 2011 impairment rating calculated by
the OWCP medical adviser.
On June 19, 2013 OWCP referred appellant to an impartial medical examiner physician,
Dr. Charles D. Hummer, III, a Board-certified orthopedic surgeon, to resolve the conflict in the
medical opinion evidence between Dr. Cary, a treating osteopath, and Dr. Smith, a second
opinion Board-certified orthopedic surgeon, regarding whether appellant continued to have any
disability or residuals due to her accepted October 12, 2007 employment injury. OWCP also
requested that Dr. Hummer provide an impairment rating for appellant’s right upper extremity, if
MMI had been reached.

2

The Board notes that the statement of accepted facts (SOAF) provided to Dr. Smith noted the only accepted
condition was a shoulder sprain. However, on March 2, 2010 OWCP expanded the acceptance of appellant’s claim
to include mild right shoulder impingement.

2

In a letter dated August 21, 2013, Dr. Hummer informed OWCP that appellant did not
appear for the appointment scheduled that day.
In a September 13, 2013 report, Dr. Andrew Berkowitz, an examining physician
specializing in internal medicine, noted appellant’s medical and employment history. He
diagnosed acute post-traumatic cervical radiculopathy, acute post-traumatic right shoulder
sprain/stain, and acute post-traumatic cervical strain/sprain. Dr. Berkowitz related that
examination of appellant’s right shoulder revealed decreased abduction of 90 degrees with palms
facing downwards; normal acromioclavicular joint; tenderness over the supraspinatus,
infraspinatus, and teres minor. He also reported an inability to fully externally rotate and abduct
the right side and an inability to fully adduct and rotate her shoulders with both hands placed
behind the small of the back. Dr. Berkowitz opined that appellant was unable to return to work
and had lifting restrictions.
In a May 22, 2014 report, Dr. Berkowitz indicated that appellant had reached MMI in
November 2010. He diagnosed cervical strain, cervical strain with C5 radiculopathy and right
shoulder sprain which he attributed to the October 12, 2007 employment injury. A physical
examination revealed right shoulder tenderness; trapezial muscle spasms; and right upper
extremity weakness, numbness and tingling. Using the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
Dr. Berkowitz calculated that appellant sustained 12 percent permanent impairment of the
cervical spine, and 6 percent permanent impairment of the right shoulder.
In a June 20, 2014 report, Dr. Berkowitz diagnosed acute post-traumatic cervical
radiculopathy, acute post-traumatic right shoulder sprain/stain, and acute post-traumatic cervical
strain/sprain. An examination of the right shoulder revealed decreased abduction of 90 degrees
with her palms facing downwards; decreased abduction of 90 to 150 degrees with her palms
facing upwards; normal supraspinatus, acromioclavicular joint, subscapularis, infraspinatus,
clavicle, and teres minor; and no tenderness. Dr. Berkowitz also reported an inability to fully
externally rotate and abduct the right side and an inability to fully adduct and rotate her shoulders
with both hands placed behind the small of the back.
On September 16, 2014 appellant filed a claim for a schedule award (Form CA-7).
On January 21, 2015 OWCP requested that an OWCP medical adviser review the case
record regarding appellant’s schedule award claim. The accepted conditions were noted as right
shoulder and upper arm sprain and other right shoulder region affections not elsewhere
classified.
In a January 22, 2015 report, an OWCP medical adviser reviewed the medical evidence
including Dr. Berkowitz’s May 22, 2014 impairment rating and reports and Dr. Smith’s May 29,
2012 report. Using the examination findings by Dr. Smith and Table 15-5, pages 401-05, he
determined that appellant was a class zero for her right shoulder sprain which resulted in zero
percent permanent impairment of her right upper extremity. The medical adviser further
determined that the grade modifiers were not applicable as a class zero. He noted that
Dr. Berkowitz had not performed a physical examination on May 22, 2014, and he performed a
limited examination on September 13, 2013.

3

By decision dated February 12, 2015, OWCP denied appellant’s claim for a schedule
award as it found she failed to establish any permanent impairment to a scheduled member.
On February 17, 2015 appellant requested a hearing before the Branch of Hearings and
Review. A telephonic hearing was held on August 31, 2015.
By decision dated November 16, 2015, an OWCP hearing representative affirmed the
February 12, 2015 decision. She found the medical evidence was insufficient to establish that
appellant had more than six percent permanent impairment of right upper extremity. The hearing
representative also noted that OWCP should consider payment of the previously determined
schedule award.
LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations,4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.9
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404

5

D.J., 59 ECAB 620 2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides (6th ed. 2009), pp. 383-419.

8

Id. at 411.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).

4

ANALYSIS
OWCP accepted appellant’s claim for a right shoulder sprain and right mild shoulder
impingement. In a January 23, 2013 decision, it advised her that she was entitled to a schedule
award for six percent right upper extremity permanent impairment, but that no payment could be
issued at that time as she was in receipt of compensation for total disability.
On September 16, 2014 appellant filed a claim for a schedule award. By decision dated
February 12, 2015, OWCP denied appellant’s claim for an additional schedule award, which was
affirmed by an OWCP hearing representative in a November 16, 2015 decision. The denial of
appellant’s claim was based on the January 22, 2015 report by an OWCP medical adviser. The
Board notes that the OWCP medical adviser based the majority of his impairment rating on the
physical examination findings provided by Dr. Smith in as May 29, 2012 report. The OWCP
medical adviser, relied upon Dr. Berkowtiz’s May 22 and June 20, 2014 reports, which contained
limited examination findings. The Board finds that the OWCP medical adviser’s impairment
rating was based on stale medical evidence and is insufficient to form an impairment rating basis
for appellant’s schedule award claim.10
The Board has held that an impairment rating that is not based on reasonably current
examination findings is of little probative value.11 Thus, it was inappropriate for the OWCP
medical adviser to base his impairment rating on the May 29, 2012 examination findings of
Dr. Smith which were almost three years old at the time of the OWCP medical adviser’s
impairment calculation. The May 29, 2012 finding constituted stale medical evidence which
would not be considered to be current medical evidence for use in calculating a permanent
impairment.12 As OWCP undertook development of the medical by the case to an OWCP
medical adviser on January 21, 2015, it had a responsibility to do so in the proper manner.13
The Board also notes that in support of her September 16, 2014 claim for a schedule
award, appellant submitted a May 22, 2014 report by Dr. Berkowitz who determined that
appellant had 12 percent permanent impairment for the cervical strain and C5 radiculopathy.
However, Dr. Berkowitz’s impairment rating is insufficient for purposes of determining
appellant’s entitlement to an additional schedule award. The May 22, 2012 SOAF related that
only a right shoulder sprain had been accepted as causally related to appellant’s employment
injury. This SOAF also noted that appellant sustained injuries to her cervical, thoracic and
lumbar spine, as well as headaches following an April 7, 2007 nonwork-related motor vehicle
accident. Upon return of the case record, OWCP shall prepare a new SOAF and clarify the
10

J.R., Docket No. 15-1487 (issued March 4, 2016); B.N., Docket No. 12-1394 (issued August 5, 2013); see also
Keith Hanselman, 42 ECAB 680 (1991).
11

See W.M., Docket No. 12-773 (issued March 29, 2013) (where a physician sought in June 2011 to update a
prior impairment rating, but the Board found that the May 2004 findings which served as the basis for the updated
rating constituted stale medical evidence); P.S., Docket No. 12-649 (issued February 14, 2013) (the Board found that
a physician’s January 2010 impairment rating was of reduced probative value because the physician relied on
October 2007 findings as the basis for this updated impairment rating).
12

See id.

13

See B.C., Docket No. 15-1853 (issued January 19, 2016); Richard F. Williams, 55 ECAB 343 (2004).

5

conditions that have been accepted as employment related and refer appellant for a second
opinion examination in accordance with its procedures.14 After such further development, as it
deems necessary, it should issue an appropriate de novo decision.15
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2015 is set aside and remanded for further
development consistent with the above opinion.
Issued: August 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

OWCP’s procedures provide that, if a medical adviser provides an opinion which is not strong enough to
constitute a conflict with the opinion of the treating physician, but is of sufficient value to warrant additional action,
OWCP may refer the claim for a second opinion examination. See Federal (FECA) Procedure Manual, Part 2 -Claims, Developing and Evaluation Medical Evidence, Chapter 2.810.8(h) (September 2010).
15

The Board also notes that the record indicates that appellant did not receive payment of the six percent schedule
award for permanent impairment of the right upper extremity as she was in receipt of periodic rolls compensation
benefits for disability wage loss until April 15, 2014.

6

